By the Court.
The ruling asked was that as matter of law the written application, or one clause of it, constituted a contract with the plaintiff. The question whether on the facts a contract might be found to have been made between the plaintiff and defendant on the terms of that clause is not open. We have to do only with the construction of the written paper. It is quite plain that the ruling asked could not be made. The written promise must be read as made to Herlihy. The whole document is addressed to him in terms, and the consideration contemplated as the inducement of the promise is to move from him.

Exceptions overruled.